Citation Nr: 1641117	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  04-09 480	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a genitourinary system disorder, to include hyperuricemia and nephrolithiasis.  

2.  Entitlement to service connection for bilateral eye disabilities to include glaucoma, to include as secondary to the Veteran's claimed genitourinary system disorder. 

3.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's claimed genitourinary system disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran had active service from August 1952 to June 1955, and previous active service of approximately 2 years and 11 months that has not been verified. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO). 

In a February 2008 decision, the Board denied entitlement to service connection for nephrolithiasis, a respiratory disorder to include allergic rhinitis, bilateral eye disabilities, a back disability, and a digestive system disorder.  The Veteran appealed, and in January 2009, U.S. Court of Appeals for Veterans Claims (Court) approved a Joint Motion for Remand (JMR) which vacated the Board's decision with respect to the claim for service connection for nephrolithiasis, a respiratory disorder to include allergic rhinitis, bilateral eye disabilities, and a back disability, and remanded it for action consistent with the JMR.  The Joint Motion abandoned the appeal with respect to the issue of service connection for a digestive system disorder.

The case was remanded by the Board in August 2010 for development to ensure compliance with the JMR, and following such development, service connection for allergic rhinitis was granted by an April 2016 rating decision; as such, the claims remaining for appellate consideration are limited to those listed on the Title Page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a conclusion that the Veteran has genitourinary system disorder, a bilateral eye disability, or a back disability as a result of an in-service event, symptomatology, or pathology; arthritis of the back was not shown to a compensable degree within one year of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for genitourinary system disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a bilateral eye disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

VA's duty to notify was satisfied by a in January 2003, June 2005, August 2005, and January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis.  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Summarizing the pertinent facts with the above criteria in mind, the service treatment reports (STRs), are incomplete.  As such, there is a heightened duty to assist in this case.  Cuevas. v. Principi, 3 Vet. App. 542 (1992).  

The available service separation physical examination report dated in June 1955 reflects normal evaluations of the genitourinary system and spine and a negative examination of the eyes, with the Veteran's vision listed as 20/20 in each eye.  The urinalysis conducted at that time revealed urinary gravity of 1.005.  The Veteran's Surgeon General Office (SGO) reports dated in May 1951 and March 1952 are absent for pertinent pathology. 

After service, a VA record of hospitalization shows that in October 1956, the Veteran was hospitalized for abdominal pain, cause undetermined.  A duodenal ulcer and intestinal parasites were to be ruled out.  The diagnosis was gastric indigestion, cause undetermined. 

A VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, dated in June 1986, shows that the Veteran received medical treatment for right "pyelonephirstosis." 

A November 2002 statement from a private physician recorded the Veteran's in-service history as follows:  It was stated that the Veteran began to have abdominal pain while in Germany during service, and that he was evaluated for possible gastrointestinal pathology.  It was indicated that there were no findings.  The Veteran continued to have abdominal pain, and was treated with pain medications only.  It was reported that the Veteran was discharged from service without a physical examination, with only a few questions asked of him.  

The November 2002 physician's report also indicated that the Veteran continued with abdominal and right flank pain and was diagnosed with nephrolithiasis requiring surgeries.  The Veteran also underwent cholecystectomy, had a history of gastritis, a hiatal hernia, and hyperuricemia, as well as low back pain with radiculopathy.  It was also related that during service, the Veteran had frequent pain in both eyes and used to see bright lights for which he was given eye drops, but not thoroughly evaluated for the problem, and was only evaluated at sick call.  The Veteran was diagnosed with glaucoma after discharge.  The physician opined that the Veteran had multiple medical conditions that required several surgical interventions during and after service, and that the surgeries were related to conditions that started during service.  It was stated that the abdominal pain with diagnoses of nephrolithiasis, and glaucoma were service connected in that these conditions either started in service, or at least their signs and symptoms were initiated therein.  

Thereafter, the Veteran's was afforded a VA genitourinary examination in April 2003.  The Veteran's medial history reported at that time was that there was a history of nephrolithiasis, bilateral, since 1953 while he was in the Army.  It was reported that in 1986, the Veteran had a right nephrostomy for calculus; that he had passed several stones on the left side; and that he had had calcium and uric acid stones.  Also noted was a history of urinary tract infections and acute nephritis due to kidney stones.  The pertinent diagnosis was:  Stone formation, bilateral renal calculi, operated several times. 

At a VA general medical examination in April 2003, it was reported that the Veteran had osteoarthritis and degenerative joint disease of the spine.  X-rays revealed bilateral nephrolithiasis.  The diagnoses included cholecystectomy, renal lithectomy due to nephrolithiasis, chronic rhinitis, and glaucoma.  Subsequent VA lumbar spine MRI studies revealed degenerative disc disease and spondylosis. 

VA and private eye and other medial examinations through February 2004 reported evidence of ocular hypertension, refraction error, glaucoma, cataracts, presbyopia, and hypermetropia.  

In a September 2005 VA genitourinary medical examination report, the examiner stated that the claims folder was carefully reviewed.  The examiner commented that the April 2003 genitourinary examination and laboratory tests had been reviewed, to include a May 1999 of hyperuricemia.  The examiner opined that there was no evidence in the record that the Veteran developed nephrolithiasis and hyperuricemia during military service or one year after. 

A VA medical examination of the eyes was performed in September 2005, at which time it was reported that previous medical findings in the record revealed ocular hypertension and refraction error.  The diagnoses were refractive error; senile cataracts; ocular hypertension; and no diabetic retinopathy.  The examiner opined that the Veteran's loss of vision was caused by or a result of refractive error, and that ocular hypertension was not caused by or the result of his military service.  In a May 2007 addendum, the VA ophthalmologist commented that neither ocular hypertension nor the other (eye) diagnoses were due to the Veteran's military service or that was incurred in the one year period thereafter.  In June 2007, the examiner reiterated that the Veteran's claim folder had been reviewed.

As indicated, a February 2008 Board decision, in pertinent part, denied the Veteran's claims for service connection for a genitourinary system disorder, bilateral eye disabilities to include glaucoma, and a back disability.  The JMR found that in denying the claim for service connection for a genitourinary system disorder, the Board failed to address the Veteran's lay statements of continuity of symptomatology; namely, his statement in his July 2003 notice of disagreement that he has had genitourinary problems since he was treated for kidney stones during service in Germany in 1953.  With respect to a bilateral eye disability, the JMR stated that the Board ignored the November 2002 private examiner's statement linking glaucoma to service.  As for a back disability, the JMR found that the Board failed to address the deficiency in the April 2003 VA examination in not providing an opinion as to etiology of the arthritis of the spine diagnosed at that time.  

Pursuant to the Board's August 2010 remand directives to ensure compliance with the JMR, the Veteran was afforded a genitourinary examination in October 2011, after which the following opinion was rendered: 

It is as likely as not (50/50 probability) that the Veteran has a genitourinary system disability, to include nephrolithiasis, renal calculi, and kidney stones[] that had its onset during service or was incurred in the one-year after service  


The rationale for the opinion included the following: 

Upon review of claim folder it was found the following: [U]rinary gravity of 1.005 on urinalysis reported on examination of 06/22/1955 [the service separation examination].  Urine in the range below 1.008 in specific gravity indicates that the kidneys are diluting the urine[,] supporting the [Veteran's] statement that he kept drinking daily from 5-6 glasses of water because he was afraid that he might have again the same right flank pain & right inguinal pain that he had from 1953-1955 as he claims. 

Notwithstanding the above opinion, following a December 2014 genitourinary examination-that included a discussion of the Veteran's history asserting that, during service, he had right flank pain with bleeding for which he was treated on sick call, as well as "little stones coming out of his penis," and continuing right flank pain after service-the examiner found that that it was less likely than not that a genitourinary disability was caused by an in-service injury, event, or illness.  The rationale for the opinion was that the separation examination was silent for complaints or treatment related to kidney stones and the lack of any evidence of a kidney disability for several years after service.  

An opinion solicited to reconcile the October 2011 and December 2014 opinions   completed in March 2016 found that it was less likely than not that a genitourinary disability was related to service.  The rationale was as follows: 

Available records carefully reviewed.  There is no objective evidence that supports that [the] claimed condition occurred during his active military service or within a year being released from his active military. Separation exam is silent for complaints, evaluation and/or treatment for now claimed kidney/genitourinary condition.  Furthermore[,] [the electronic record] is silent for complaints, evaluation and/or treatment for now claimed kidney/genitourinary condition within a year after his active military service.  Taking into consideration [the] Veteran's lay statement[s], I do not agree with previous opinion given [at the October 2011, VA examination] since there is no objective evidence that supports that [the] Veteran was evaluated [or] treated for [the] claimed condition during his active military service or within a year [of service].  I do concur with [the] previous opinion [following the September 2005 VA examination] in that there is no objective evidence in [the electronic record] that support[s a conclusion] that [the] claimed nephrolithiasis [or] hyperuricemia occurred during his active military service or within a year after his military service.

The eye examination conducted pursuant to the August 2010 remand, completed in January 2015, resulted in the opinion that was not as least as likely as not that the Veteran has an eye disability, to include open angle glaucoma, that had its is onset during service or was otherwise related to service.  With respect to the Veteran's loss of vision, the examiner stated that such was the product of refractive error, which as a matter of law is not a condition for which service connection may be granted.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  The examiner specifically considered the Veteran's assertion that he started feeling pain in his eyes and feeling bothered by light, but noted in her rationale for the opinion the silent separation examination.   

With respect to a spine disability, the Veteran was afforded a VA spine examination in October 2011, following which the physician stated that it was not at least as likely as not that the degenerative joint disease of the spine shown at the April 2003 VA examination had its onset service or was causally related to any incident in service.  The rationale for this opinion was the silent June 1955 separation examination and the lack of evidence of a back disability after service for over 40 years until 2003, and the examiner found that it was more likely than not the Veteran's back disability was the natural product of aging.  It was also concluded after a December 2014 VA examination-that included a discussion of the Veteran's history of injuring his back during service while lifting and carrying the base of a mortar and lifting and carrying maps-that it was less likely than not that a back disability was caused by an in-service injury, event, or illness, with the rationale being the same as provided in October 2011.  

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Court has held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Assessing the probative value of the conflicting opinions, the Board finds that the negative opinions of record with respect to the claims for service connection for genitourinary and eye disabilities-in particular, those rendered after the December 2014 genitourinary examination and January 2015 eye examination, and the March 2016 opinion completed to reconcile the opinions with respect to a genitourinary disability, each of which are clearly documented to have based on a review of the record, consideration of lay assertions of continuity, and supported by a detailed rationale-are of greater probative value than the November 2002 positive opinions by a private physician linking genitourinary and eye disabilities to service.  

In this regard, in contrast to these negative VA opinions, the November 2002 private medical opinion is based entirely on a history provided by the Veteran and is not accompanied by any rationale.  Moreover, the negative VA opinions are also based on the weight of the clinical evidence and factual predicate of record; namely, the examination conducted at separation from service that reflected normal evaluations of the genitourinary system and eyes, and the fact that a genitourinary disability was not shown until over 30 years after service in 1986 and that an eye disability was not shown until many years thereafter in 2002 and 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In short therefore, the Board finds the probative value of the negative VA opinions to exceed that of the positive opinion rendered in November 2002.  See Guerrieri, Sklar, Prejean, Black, Miller, supra.

In making the above determination, the Board recognizes that there was also a positive opinion from a VA examiner in October 2011.  However, the probative value of this opinion is outweighed by the negative opinions in this regard rendered by VA clinician in September 2005 and December 2014.  Moreover and as indicated above, an opinion was specifically requested to reconcile the October 2011 and December 2014 opinions, and such opinion completed in March 2016 was negative to the Veteran.  In short, notwithstanding the reference in the October 2011 VA opinion to the meaning of the urinary gravity reading of 1.005 on urinalysis conducted in conjunction with the separation examination, the negative opinions are more in accord with the weight of the clinical evidence; in particular, the fact that a genitourinary disability was not actually diagnosed at separation from service or for many years thereafter.  Maxson, Mense, supra.  As such, the Board finds the October 2011 VA opinion to represent an isolated conclusion whose probative value is outweighed by the remaining clinical evidence and medical opinions.  

With respect to a back disability, there is no medical opinion or evidence supporting a conclusion that there is a relationship between in service symptomatology or pathology and a back disability, and the undersigned finds the negative October 2011 and December 2014 VA opinions in this regard to be definitive with respect to this matter.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, as arthritis of the back was first shown decades after service, and is not shown to have been demonstrated within one year of service, presumptive service connection for arthritis of the back on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  In addition, given the negative determination below with respect to the claim for service connection for a genitourinary system disorder, the claims for service connection for a bilateral eye disability and a back disability as secondary thereto clearly lack legal merit.   

Finally, to whatever extent the assertions of the Veteran (to include through his representative) are advanced in an attempt to establish that a genitourinary system disorder, eye disorder, or a back disability is related to service, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran has a genitourinary system disorder, eye disorder, or a back disability that is related to service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

In light of the above and in sum, the Board finds that service connection for a genitourinary system disorder, a bilateral eye disability, or a back disability is not warranted.  In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for a genitourinary system disorder, a bilateral eye disability, and a back disability.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a genitourinary system disorder, to include hyperuricemia and nephrolithiasis, is denied.   

Service connection for bilateral eye disabilities to include glaucoma, to include as secondary to the Veteran's claimed genitourinary system disorder, is denied.  

Service connection for a back disability, to include as secondary to the Veteran's claimed genitourinary system disorder, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


